Title: Draft of a Resolution on the Nonintercourse Bill, [ca. 14 April] 1794
From: Madison, James
To: 


[Ca. 14 April 1794]
Resold. that if from the operation of the foregoing suspension of commercial intercourse with G. B. the public revenue arising from imports shd. become inadequate to the punctual discharge of the interest on the public debt, it will he the duty of the Legislature to make up such deficiency by other resources, and to discharge the accruing arrears with as little delay as possible; and that for so doing the public faith ought to be particularly & solemnly pledged.
